131 Ga. App. 807 (1974)
207 S.E.2d 210
TUCK
v.
FIDELITY & CASUALTY COMPANY OF NEW YORK et al.
49229.
Court of Appeals of Georgia.
Argued April 1, 1974.
Decided April 23, 1974.
Rehearing Denied May 15, 1974.
Robert T. Efurd, Jr., W. C. Dominy, for appellant.
Charles L. Drew, for appellees.
CLARK, Judge.[1]
Is a standard form agreement dealing with *808 workmen's compensation bearing the board's approval valid when signed only by the employee and by the employer's insurance carrier? The answer is "Yes." The insurer is considered to be the alter ego of its insured, the employer. Mull v. Aetna Cas. &c. Co., 20 Ga. App. 791 (172 SE2d 147); Yancey v. Green, 129 Ga. App. 705 (201 SE2d 162). Additionally, in defining "Employer" the statute provides "If the employer is insured, this term [employer] shall include his insurer as far as applicable." Code Ann. § 114-101.
Judgment affirmed. Bell, C. J., and Quillian, J., concur.
NOTES
[1]  This opinion from one noted for "Legal Logorrhea" is aimed to match those of my colleagues who possess the charism of simplification.